EXHIBIT 10.8
 
 



EXECUTION VERSION






Date: as of April 16, 2009
 




RUSHMORE SHIPPING LLC,
as Owners
 
BEEKMAN SHIPPING CORP.,
as Charterers


-and-


TBS INTERNATIONAL LIMITED,
as Guarantor


_______________________________________________________


SECOND AMENDATORY AGREEMENT
______________________________________________________


Amending and Supplementing the Bareboat Charter Party dated as of January 24,
2007, as amended and supplemented by the First Amendatory Agreement thereto
dated as of March 26, 2009,
in respect of the Panamanian registered and Philippine bareboat registered
LAGUNA BELLE




 

 
 
 

--------------------------------------------------------------------------------

 

SECOND AMENDATORY AGREEMENT dated as of April 16, 2009 (this “Agreement”)


AMONG


(1)  
RUSHMORE SHIPPING LLC, a Marshall Islands limited liability company, as owners
(the “Owners”);

 
(2)  
BEEKMAN SHIPPING CORP., a Marshall Islands corporation, as bareboat charterers
(the “Charterers”); and

 
(3)  
TBS INTERNATIONAL LIMITED, a Bermuda company, as guarantor (the “Guarantor”).

 
WITNESSETH THAT:


WHEREAS, the Owners, the Charterers and the Guarantor are parties to a bareboat
charter party dated as of January 24, 2007 (the “Charter”);


WHEREAS, the Owners, the Charterers and the Guarantor amended and supplemented
the Charter upon the terms and conditions of a First Amendatory Agreement
thereto dated as of March 26, 2009 (the “First Amendatory Agreement”);


WHEREAS, pursuant to Clause 2.1 of the First Amendatory Agreement, in
consideration of the Owner agreeing to enter into the First Amendatory Agreement
the Charterer agreed to pay a fee (the “Fee”) to the Owner in an amount to be
determined between the Owner and the Charterer and paid by the Charterer within
21 days of the date of the First Amendatory Agreement; and


WHEREAS, upon the terms and conditions stated herein, the parties hereto have
agreed that:


(a)
the Fee shall be in the amount of $175,000; and



(b)  
Clause 31 of the Charter shall be amended to provide for an increase in the
amount of Charter Hire payable by the Charterer in the event that (i) the Margin
stated (and as such term is defined in) in the Loan Agreement is increased or
(ii) any Lender under the Loan Agreement makes demand upon the Borrowers for
such Lender’s actual cost of funds, up to in each case a maximum of $300.00 per
day.



NOW, THEREFORE, in consideration of the premises set forth above, the covenants
and agreements hereinafter set forth, the parties hereto agree as follows:


1  
DEFINITIONS



1.1  
Defined terms.  Capitalized terms used but not defined herein shall have the
meaning assigned such terms in the Charter as amended by the First Amendatory
Agreement.



2  
FEE; AMENDMENT OF CLAUSE 31(1)

 
2.1  
Fee.  In respect of Clause 2.1 of the First Amendatory Agreement, the Fee
payable by the Charterer to the Owner shall be $175,000.

 
2.2  
Payment of Fee.  The Charterer shall pay the Fee to the Owner upon execution of
this Agreement.

 
2.3  
Amendment.  Clause 31(1) of the Charter is amended to add, immediately following
subparagraph (c), a new paragraph reading as follows:



“Notwithstanding the foregoing, in the event that (i) the Margin stated (and as
such term is defined in) in the Loan Agreement is increased or (ii) any Lender
under the Loan Agreement makes demand upon the Borrowers for such Lender’s
actual cost of funds, the amount of daily Charter Hire payable by the Charterer
shall be increased by the amount payable by the Owner to the Lenders, up to in
each case a maximum of $300.00 per day.”


2.4  
References.  Each reference in the Charter to “this Charter”, “hereunder”,
“hereof”, “herein” or words of like import shall mean and refer to the Charter
as amended hereby and by the First Amendatory Agreement.



2.5  
Effect of this Agreement.  Subject to the terms of this Agreement, with effect
on and from the date hereof, the Charter shall be, and shall be deemed by this
Agreement to have been, amended upon the terms and conditions stated herein and,
as so amended, the Charter shall continue to be binding on each of the parties
to it in accordance with its terms as so amended.



2.6  
No other amendments or waivers.  Except as amended or waived hereby, all other
terms and conditions of the Charter, as amended by the First Amendatory
Agreement, remain unchanged and the Charter, as amended by the First Amendatory
Agreement, is hereby ratified and confirmed.  Without limiting the foregoing,
the Guarantor acknowledges and agrees that its guarantee under Clause 53 of the
Charter, as amended by the First Amendatory Agreement, remains in full force and
effect.

 
3  
MISCELLANEOUS

 
3.1  
Governing Law.  This Agreement and the rights and obligations of the parties
hereunder shall be governed by, and construed in accordance with, Clause 26.2 of
the Charter.

 
3.2  
Counterparts.  This Agreement may be executed in any number of counterparts, all
of which taken together shall constitute one and the same instrument.

 
3.3  
Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating or
affecting the validity or enforceability of such provision in any other
jurisdiction.

 
3.4  
Payment of Expenses.  The parties hereto agree to pay or reimburse each of the
Credit Parties for all reasonable expenses in connection with the preparation,
execution and carrying out of this Agreement and any other document in
connection herewith or therewith, including but not limited to, reasonable fees
and expenses of any counsel whom the Credit Parties may deem necessary or
appropriate to retain, any duties, registration fees and other charges and all
other reasonable out-of-pocket expenses incurred by any of the Credit Parties in
connection with the foregoing.

 
WHEREFORE, the parties hereto have caused this Second Amendatory Agreement to be
executed as of the date first above written.


RUSHMORE SHIPPING LLC, as Owners
 
 
 
By: /s/ Asandro Van Aerde                               
Name: Asandro Van Aerde
Title: Director
 
 
 
By:________________________________
Name: Adnan Mohammed
Title: Director
 
BEEKMAN SHIPPING CORP., as Charterers
 
 
 
By: /s/ Christophil B. Costas                           
Christophil B. Costas
Attorney-in-Fact
 
TBS INTERNATIONAL LIMITED, as Guarantor
 
 
 
By: /s/ Christophil B. Costas                           
Christophil B. Costas
Attorney-in-Fact
 







CONSENT


Pursuant to Clause 10.2(k) of the Loan Agreement dated as of January 25, 2007
among Adirondack Shipping LLC and Rushmore Shipping LLC. as Borrowers, the banks
and financial institutions named therein as Lenders and DVB Bank America N.V. as
Facility Agent and Security Trustee, the Facility Agent, for and on behalf of,
and upon the instruction of, the Majority Lenders (as defined in said Loan
Agreement), hereby consents and agrees to the foregoing Agreement.


DVB BANK AMERICA N.V.,
as Facility Agent for and on behalf of the Majority Lenders




By: _______________________________
Daniel C. Rodgers
Attorney-in-Fact





